Regional policy (islands and natural and economic constraints) (debate)
The next item is the report by Mr Musotto, on behalf of the Committee on Regional Development, on the islands and natural and economic constraints in the context of the regional policy.
rapporteur. - (IT) Mr President, Commissioner, ladies and gentlemen, I would like to express my sincere thanks to all my fellow Members who have contributed to the drafting of this report. We believe that this is the first time that a complete study has been dedicated to the islands, taking account of their specific characteristics with regard to all areas of Community competence: although the 2007-2013 cohesion policy pays particular attention to structurally disadvantaged regions, no specific measures are provided for island regions.
Parliament has highlighted this gap several times and, although the situation in European islands is varied - there are 121 islands in all, with a population of roughly 15 million inhabitants - they share a series of difficulties that constitute a competitive disadvantage: higher prices due to additional transport costs and little competition; difficulty in accessing the single market, the need to import raw materials, higher energy costs, lack of infrastructure, immigration, limited diversification of economic activities and vulnerability to environmental risks. It is no accident that the average per capita GDP on the islands is 72% of the European Union average. It is therefore necessary to recognise their specific island characteristics when implementing Community policy, beginning with State aids. We believe that greater flexibility is needed in order to offset the additional costs and, as regards energy, to compensate for fluctuations in the cost of fuel.
In the context of the Structural Funds operating programmes, particular emphasis must be given to carrying out infrastructure projects, especially within the framework of European maritime policy, in order to integrate the islands fully into the internal market and the Lisbon Strategy. On the other hand, islands enjoy an advantage as regards the generation of energy using wind, sun and sea. These represent unequalled potential value, which is why the Commission must support projects for renewable energy sources and energy security.
Tourism is another resource to be exploited. We need a Community policy for promoting island tourism, a quality and origin label and an in-depth study on sustainable tourism. Among other things, we propose 2010 as the European year for the islands.
The report also tackles the issue of illegal immigration, which we view as both a human tragedy and an unsustainable burden for the Mediterranean islands, for which the European Union must take responsibility. We welcome the creation of Rapid Border Intervention Teams and call for the establishment of a European coastguard body. As a matter of urgency, the European Union must allocate the necessary resources to guarantee rapid and timely intervention in this field.
There are other proposals which warrant further development, such as the financial instruments JASPERS (Joint Assistance in Supporting Projects in European Regions) and JEREMIE (Joint European Resources for Micro to Medium Enterprises) to facilitate access to credit for small and medium-sized enterprises and to promote the diversification of island economies, or the distribution of broadband to bridge the technology gap.
Finally, it is essential that we revise the legal framework in order to take into full consideration the specific characteristics of islands and update the statistical indicators accordingly: taking account of the islands within the context of the European Spatial Planning Observation Network and setting up an administrative unit for the islands within the Commission Directorate-General for Regional Policy.
We hope that this report will represent a real turning point, once and for all, by producing genuine development and providing practical answers for new generations who intend to continue to live and work in the place where they were born, integrated into the European context.
Member of the Commission. Mr President, islands and other territories with natural or specific constraints are very important to the Commission in terms of ensuring territorial cohesion, developing cross-border cooperation - usually with third countries, tourism, culture and other issues.
While acknowledging that a cross-sectoral approach may be useful, cohesion policy aims to play a central role in dealing with the specific problems of these territories. In the draft 2007-2013 Cohesion Policy General Regulation, issued in July 2004, the Commission specifically proposed granting a co-financing rate top-up to these regions. Unfortunately, this proposal was not finally adopted by the Council in the final version of the regulation approved in July 2006 and which is now in force, as you are aware. However, the Commission will ensure, during the ongoing negotiations on the Cohesion Policy intervention for 2007-2013, that the specific constraints of these territories are duly taken into account in the corresponding programmes and that suitable measures are programmed to tackle them.
In addition, the Commission is now preparing the Fourth Cohesion Report to be published in May, which will contain a comprehensive analysis of the state of play and trends in territorial cohesion in the EU, including islands and regions with natural handicaps. Likewise the Commission intends to continue upgrading work within the ESPON programme in order to obtain more suitable indicators and more updated information on these territories. At the same time, the Commission would point out that statistical data for islands or other territories that are NUTS II or NUTS III regions are already available. Gathering statistical information for smaller territories is certainly more difficult, but in fact 95% of the European island population, outermost regions excluded, live in NUTS II or NUTS III regions.
Turning to the practical implementation of the notion of territorial cohesion, despite the lack of an explicit legal base as provided by the Constitutional Treaty, the Council already agreed in 2004 in Rotterdam to introduce the territorial dimension into the Lisbon process. It also started to develop the territorial agenda and this document, which aims at presenting the challenges, objectives and policy recommendations for territorial cohesion, is due to be adopted in May 2007 in Leipzig.
Moreover, the Community strategy guidelines on cohesion adopted by the Council last October include a specific chapter on the territorial dimension of cohesion policy. The Commission is now working to ensure their practical implementation in the programming documents that are now being negotiated.
The Commission is very much in favour of promoting Euro-regions or similar structures in order to manage cross-border transnational and interregional cooperation. These bodies could be particularly suited to islands and other regions with natural handicaps and, in addition, the Commission encourages these territories to make use of the brand new European Grouping for Territorial Cooperation in order to facilitate the management of the corresponding programmes.
With regard to state aid, it may be that regional investment aid is not the best instrument to tackle local problems in islands. I believe that the islands' main problems can be tackled more effectively with, for example, horizontal instruments. Our state aid rules already allow for many forms of aid. For example, our rules on services of general economic interest allow compensation for the provision of local public services, including passenger transport services.
Secondly, our new guidelines on risk capital and our framework for research development and innovation offer new opportunities to support young, innovative companies, with extra bonuses for small and medium-sized enterprises.
In some cases, the support levels needed by small islands will not be counted as aids at all. Under the new de minimis regulation, aid of up to EUR 200 000, granted over any period of 3 years will not be counted as aid. Investment for all kinds of public infrastructure can be financed. They do not have an aid element. Moreover, the specific situation of islands is effectively taken into account in the new regional aid guidelines. Under the new form of aid to help business start-ups, a 5% bonus is given to small islands.
I think that these examples really show how, through our state aid reform process, we are making the rules more predictable and reducing the administrative burden of state aid notification, and that was what you were asking for in the interests of island regions and all other stakeholders.
on behalf of the PPE-DE Group. - (MT) I would like to begin by congratulating my colleague, Mr Musotto on this report. It is an extremely important report, especially for those who, like me, come from islands. It is particularly important because it lends a voice to islands. Islands deserve to be heard, because up until now the European Union has not paid them enough attention. This report is therefore devoting the appropriate consideration to them. I was also pleased to hear Commissioner Kroes state that islands are important for the European Commission. However, Commissioner, we want islands to be considered in all the various policy areas within the European Union and not simply viewed through the lens of regional policy. For example, you are Commissioner for competition and, as you rightly stated, there are rules on state aid that, as yet, are not sufficiently flexible in the case of islands. The rules intended for the whole of the European territory are not necessarily flexible enough to apply to islands, and we would like you to examine these rules seriously, to dedicate more attention to islands and to ensure that the rules can be applied as flexibly as possible.
I would like to highlight paragraph 10 of the report. It talks about the need for the Commission regularly to draw up a report on the requirements of islands and on how these can be addressed. I expect the Commission to draw up such a report, and we will keep insisting that this be done. Once again, I would like to say that this is a good report and, undoubtedly, one that all the islands involved will appreciate.
on behalf of the PSE Group. - (EL) Mr President, Commissioner, ladies and gentlemen, once again the European Parliament has brought up the subject of islands. Once again it has clearly stated in this report - and I should like to congratulate Mr Musotto on a job very well done - that island regions need special treatment. They need more aid, in order not only to overcome the development problems they face, but also so that they can make use of the potential of the common market and the globalised economy.
For all of us who inhabit island regions, problems to varying degrees, such as geographical isolation, the lack of infrastructures, economic and demographic stagnation and limited resources and options are, I would say, a way of life. At the same time, however, we are all - both permanent residents and the millions of citizens who choose European islands for their holidays - well aware of the advantages of island regions: their cultural wealth, their rich but sensitive ecosystems, their natural environment, their special way of life and their quality products and traditional methods of manufacture. We must support these advantages, we must highlight them and we must promote them through the policies of the European Union, especially through the cohesion policy, if we really want fundamental economic and territorial cohesion between the regions of Europe. It is in this context that I should like to refer to the particular importance of granting state aid to island regions, where the cost of fuel and energy has an adverse impact on their competitiveness and on the flexible application of both existing and future state aid in relation to the cost of transport, the application of an integrated policy on tourism, the application of an effective business policy and the immediate creation of an administrative unit for islands at the Regional Policy DG on the basis of experience acquired by the administrative unit for remote regions, the operation of which will safeguard all the peculiarities and needs of the islands and of their permanent and seasonal inhabitants which are taken into account in the development and application of European policies, especially in the transport, energy and water resource management sectors.
At a time when the Fourth Cohesion Report is being prepared and the debate on the future of regional policy is starting in the run-up to the review of the financial perspective for 2008-2009, the European Parliament should remember that the European Union cannot deal differently with similar situations or with different situations in the same way.
on behalf of the ALDE Group. - Mr President, Commissioner, the ALDE Group thanks Mr Musotto for his very valuable report on the natural and economic constraints affecting islands.
All the topics covered merit full attention, but I should like to concentrate on issues relating to state aid and paragraphs 8, 9 and 19. The reason has to do with the realities of life on islands, particularly those remote from centres of population. The examples are from my own constituency, but resonate across the whole of the EU.
To emphasise the problem of distance, it takes a friend from the Shetland Islands a 14-hour journey by car and ferry to reach the nearest cinema. The price of petrol is some 11% higher in the Western Isles than in Scotland's central belt. This rises to around 16% for the Shetland Islands. A bale of hay costs five times as much in the Western Isles as it does just outside the nearest city of Inverness. Facts like these only begin to illustrate how far matters of location alone can place islands at a competitive disadvantage.
I thank the Commissioner for what she said about state aid, but a more flexible regime is still needed simply to level the playing field. I have particular concerns, as she knows, with the market investor test. Again, the realities of life on islands and in other remote regions make this test very difficult to satisfy, as no appropriate comparator may be available and the small size of the market creates problems where the average level of return for a given sector is concerned.
All we seek in this context is for our islands to enjoy access to the single market on equal terms with mainland regions.
on behalf of the UEN Group. - (PL) Mr President, I would like to congratulate the rapporteur for the work done. If we are honest with ourselves, we must today admit that not all citizens of EU Member States enjoy the same advantages. In our Community there are areas where particular constraints exist because of distance or poor accessibility. Those areas include islands, and they are often also ultraperipheral and mountain areas.
We talk about solidarity, and internal cohesion. These fundamental principles require us to exercise due care and if necessary, provide adequate support for the people who live in the areas mentioned. Transport difficulties, scarcity of raw materials, increased energy supply costs, difficulties in accessing the Internet, and telecommunications networks, difficult terrain, particularly in the mountains and the furthermost northern areas, depopulation, or illegal immigration - those are the major problems addressed by the report.
In support of the conclusions arrived at by the rapporteur, I wish to call to us all not to abandon these people to their fate.
on behalf of the Verts/ALE Group. - Mr President, I would like to add my own congratulations to the rapporteur and thank him for his very constructive approach to our amendments as we were working on this in the committee. I am very pleased to support his report today.
Coming from Scotland I have a particular interest and a particular perspective, as other Scots colleagues do, and I would remind colleagues firstly that peripherality is relative. Brussels is actually pretty peripheral if I am looking for Scottish football scores on a Saturday. Islands have a distinctive culture, a distinctive identity and a distinctive geography, which is something to celebrate, not pity. If the playing field is level, there is nothing wrong with Europe's islands that will not be put right by what is right with Europe's islands in their dynamism, their innovation and their potential contribution to the EU's objectives. If Malta was in central Europe with good transport links and easy links to the rest of Europe, then it would not be Malta any more, it would be Munich. We must celebrate Europe's islands as well as recognise their distinctiveness.
Being an island means that there are specific issues which need to be dealt with and this report makes a number of solid suggestions. I hope that our Commissioner will give us specific assurances today that this report will be acted upon because there are a lot of good ideas in it and I would hope that this would not become another wish list that the Commission pays lip service to but does not necessarily do very much with.
I would like to highlight a few specific points. Islands have specific disbenefits in interaction with the European Union single market and we must have up-to-date, accurate statistics in order to inform policy. Can our Commissioner assure us that we will work with Eurostat in order to make this happen?
In paragraphs 12 and 16 of our report, we call for the creation of a specific cross-cutting administrative unit within the Directorate-General for Regional Policy to deal with islands. This already exists in respect of outermost regions. The case for a specific unit dealing with islands is very clear. Can our Commissioner assure us that this will actually happen?
On state aid, as other colleagues have mentioned, we must see a more realistic approach from the Commission in assessing state aid criteria for islands. Islands have specific economic factors which are not currently sufficiently taken into account and I would welcome an assurance from our Commissioner that we will review policy on this.
Concerning state aid cuts, particularly in the field of transport to, from and within islands, in Scotland our own government has just squandered EUR 25 million on a very wasteful tender in respect of ferry services. This mistake was largely domestic in origin, but the complexity of the interlocking EU rules did not help and we must take a look at this again. We also need to look in particular at public service obligations and aid of a social character in terms of how they are viewed in respect of Article 87(2) of the Treaty. The position of road equivalent tariff must also be clarified.
On energy, islands have a clear natural advantage and we would like to see the Commission use all means available to encourage sustainable energy communities, in particular the European grid, and the abolition of domestic constraints. In Scotland with Shetland, Orkney, the Western Isles and Argyle and Bute we have the best wind, wave and tidal resources in the EU and a vast potential contribution to make to the EU's energy and climate change objectives, but we are not developing these resources because we have seen insufficient investment in the grid. If the EU is serious about meeting the climate change challenges, invest in interconnectors to the Scottish islands and the Scottish islands will make a vast contribution to our objectives.
Similarly, the UK Government is holding us back in terms of a discriminatory pricing system in access to the National Grid in the UK. Simply, the further away from the main market, the higher the connection charge is to feed electricity into the UK National Grid. I am firmly of the view that this is discriminatory under Article 7(6) of the 2001 Renewable Energy Directive and I believe that the Commission must open formal proceedings against the UK for holding us back. The islands have a vast contribution to make and they can make it. There is nothing wrong with Europe's islands that will not be put right by what is right with them, but we must ensure the playing field is level.
Your speech reminds us of an important fact: we are always on the periphery of someone. The problem of centrality is not easy to define.
on behalf of the GUE/NGL Group. - (EL) Mr President, we must, I think, congratulate the Committee on Regional Development for taking the initiative to prepare such a report.
The islands of the European Union truly are a crucial element within the framework of the cohesion policy for the period from 2007 to 2013, because most face difficulties which they must overcome in order not to be at a disadvantage in relation to the rest of the European Union. Thus, for an island such as Cyprus, for example, the difficulties faced are as follows: high prices due to the interaction of captive markets and additional transport costs, low wages due to the levels of demand and opportunity, a lack of raw materials, increased energy costs, shortcomings in infrastructures, a limited range of activities and greater vulnerability to environmental risks which can impact on tourism. The report covers the broader framework of these problems in a satisfactory manner. However, there is a problem in the report with which I do not agree, and that is the problem of immigration. In proposing greater policing of external borders, the creation of a border guard and the stamping out of so-called illegal immigration, we are hiding our heads in the sand and we are not proposing viable solutions to a very big social problem, because we cannot advertise the European Union as a global economic power on the one hand and close our borders on the other. As far as this is concerned, the islands have a positive role to play which, unfortunately, is not the role described in the report.
on behalf of the IND/DEM Group. - Mr President, so, we need another initiative do we? This time for island people. Actually, island people are by nature resourceful. They are all still there, but they need help where the EU has interfered.
Last year this Parliament approved the resumption of licences for EU fishing fleets to plunder the waters of Western Sahara. Unable to compete with the modern vessels of the EU, these people sought work elsewhere, and the Canary Islands began to experience the trauma of massive illegal immigration. Graphically displayed on TV, boatloads of West Africans were seen trying to make their way across the Atlantic, their misery compounded as dozens died when their inshore craft could not cope with the open sea. Once this EU-inspired exodus began, people from neighbouring countries followed suit, making it worse.
Malta faces the same problem of mass immigration. Of course it does: the EU's high tariff barriers depress trade, with the poorer countries of northern and eastern Africa being hard hit, so off they go to try their luck in Europe using Malta as a staging post. Pouring aid into Malta is not the answer. It is the tariff barriers: bring those down, trade improves and most people in Africa will be able to make a living without moving home. If you persist with a closed shop of 27 EU countries when there is a whole world out there just waiting to engage in trade with Europe, then the problems of your own making will continue.
Do I see in the report that EU islands, especially in the outermost regions, might be used as sources of renewable energy? I suppose that means we intend to plant these ridiculous wind farms on them. Well, that is one way of driving the indigenous population away, and all for useless turbines producing insignificant amounts of power at unpredictable times, located on remote islands so as to ensure that much of their pitiful output is lost in transmission.
I notice that islands are said to be vulnerable to rising sea levels: another dimension of the hysterical, doom-laden warnings of the 'global warmers'. It is not happening on the scale that has been claimed. And it is natural. It has happened before. The world experiences cycles of warming and cooling. In the Medieval warm period it was hotter than now, and for decades. There are enough records of these hotter events, such as certain crops growing where never before, but there are no records of islands disappearing beneath the waves.
It is about time we all calmed down and realised that minimal global warming is naturally occurring in a cycle that has no input from man. We should simply adapt as nature intended.
In conclusion, let us stop interfering. Leave successful islands alone. Where help is needed, for third world islands or otherwise, let trade be their aid. The EU's protectionist attitude is no long-term help, it is just sticking plaster and that always peels off after a while.
on behalf of the ITS Group. - (IT) Mr President, ladies and gentlemen, how can we not take into account the structural disadvantages of our islands in Europe? It was vital for this issue to be an objective in the EU regulations on State aid. The own-initiative report on islands in the European Union and their undeniable constraints, presented by my highly esteemed colleague, Mr Musotto, is a milestone in recognising the importance of islands within the context of Europe's regional development.
In this parliamentary term, this is the first time that I have found myself analysing and commenting on a report that is so valuable and worthy of endorsement. It is worthy of endorsement because it considers all the aspects necessary and is very balanced in its approach, as well as being absolutely worthy of support on its merits and with regard to its aims. I will be happy to vote for it and I hope that it receives full endorsement from all my fellow Members.
Is it possible for the EU not to take into account a statistically undeniable fact, which is that approximately 15 million citizens live on islands, and that over 90% of these people have incomes lower than the European average? The main causes of this state of affairs are the undeniable structural deficits directly resulting from island status, and for too long the European Union has all but ignored this fact.
Now, the valuable Musotto report, as well as setting out in the observations reasons for this underdevelopment, and clearly describing the specific resources of islands, finally focuses on what action the Union can take, and through which specific tools, analyses and statistics, as part of the allocation of the Structural Funds and aid to disadvantaged areas, to accommodate the structural disadvantages of islands. This course is one that we owe to island communities, acknowledging both their role in European civilisation and their current role as an extremely important environmental and economic resource for the European Union.
If the islands are sustained within the undeniable constraints on their development that they still face in the shape of obstacles associated with island status, and if due consideration is taken of this in the guidelines on the Structural Funds, the European Union will be making a significant contribution to removing inequalities, or, in fact, discrimination, which is not only unjustifiable in terms of the Community acquis but antithetical to the established objective of fair and consistent development of Europe's regions.
(EL) Mr President, ladies and gentlemen, despite the pronounced objective of the European Union to achieve convergence between its regions, the peculiarities of island regions lead to divergence. The resources of the Structural Funds did not have the anticipated results for these regions. As such, new action needs to be planned and special measures need to be taken for the islands. The systematic monitoring and recording of their development in comparison with the other regions of Europe will be a useful tool.
I welcome the incorporation of a series of issues in the report we are voting on today, such as a re-examination of the conditions of contracts in order to facilitate transport and public transport on lines of little commercial interest, the safeguarding of energy security with the emphasis and priority on renewable sources of energy, a study and measures to combat the effects of climate change which exacerbate existing problems such as drought, broadband coverage to facilitate the daily life of island dwellers and resolve important problems, proper, controlled development which protects the appearance of the islands and dealing with the problem of illegal immigration and border controls by introducing a European coastguard.
Mr President, ladies and gentlemen, today's report is a good start. However, if we are to achieve the desired results, I call on the Commission to propose immediate measures and action so that what is set out in the own initiative report is put into practice.
To close, I wish to thank and congratulate the rapporteur, Mr Musotto, on his important and consistent work.
Mr President, an island holiday may be the stuff of dreams in terms of getting away from it all, but living and working on islands can pose many difficulties, and we should acknowledge this in our policy-making.
I congratulate the rapporteur, Mr Musotto, on his report, which outlines the natural and economic constraints faced by islands in the context of regional policy. The report deals with the singular difficulties that many islands face in competing successfully with their counterparts on the mainland.
The report usefully identifies categories of islands: some are large - 5 island regions have populations exceeding 500 000 and account for 75% of the European island population - whilst the remainder are much smaller.
I am more familiar with the problems faced by smaller islands, such as those off the coast of my native Scotland. For example, only this week it has been reported that twice as many young women than men are leaving the Hebrides. If this continues, the population will not be sustainable from 2019.
As Mr Musotto's report outlines, there are also common difficulties faced by islands, for example higher prices, difficult terrain, remoteness and poor infrastructure. I support the call for these problems to be recognised in regional policy.
(IT) Mr President, ladies and gentlemen, I should like to begin by warmly congratulating Mr Musotto on his excellent work. I have expressed my awareness of the specific features of islands when participating in the negotiation process on the new regulations on cohesion policy as rapporteur for the regulation on the Cohesion Fund and as shadow rapporteur on the general regulation and the regulation on the European Fund for Regional Development.
I am well aware, therefore, that Parliament has recognised the disadvantaged status of islands and has confirmed that they represent a natural and cultural heritage for us all as Europeans. The European Union must be able to sustain and promote these areas, providing the resources they need for harmonious development while complying with the principle of territorial cohesion, allowing a more flexible implementation of policies on State aid and ensuring effective protection of special environmental features.
Special attention should also be paid to islands that are a long way from large population centres, which have great difficulties in accessing services, even basic ones, by developing an EU maritime policy that is able to establish stable economic and commercial relations with bordering countries.
I am very much in agreement with Mr Musotto on the need to improve transport connections and infrastructure - I refer to ports and airports - as well as the need to offset the greater costs, particularly energy costs, that result from their geographical locations. I find the rapporteur's proposal to set up a European coastguard body to monitor the external borders of the European Union an interesting one, since one of the problems from which our islands suffer most of all is illegal immigration via the sea.
In conclusion, I would like to say that I endorse Mr Musotto's excellent proposal to designate 2010 as the European Year of Islands.
(PT) In order to give real practical shape to the economic and social cohesion that has been announced, it is necessary not only to promote genuine convergence among the economically less developed Member States - the cohesion countries - but also to help reduce regional disparities, so encouraging the harmonious development of the territory of each Member State.
With this in view, it is now crucial - partly by increasing the financial resources allocated to cohesion policy - to support the disadvantaged regions and those with structural problems, so helping eliminate those obstacles to regional development that exist due to the permanent natural and geographical disadvantages that exist in, for example, the island regions.
Despite recognising the structural disadvantages from which islands suffer, the strategy adopted has been inconsistent, and that is why we approve of certain proposals emphasised in this report, such as an increase in the Community cofinancing rate on the basis of existing eligibility criteria, or flexibility in authorising State aids to the regions concerned, so as to alleviate the costs of fuel, transport and energy in a way that discriminates positively in favour of these regions.
Recognition of the obstacles, which have already been more than adequately highlighted, is not the main issue here. Nor is the disadvantaged regions' competition over priorities. Rather, it is the inadequacy of the financial resources allocated to cohesion policy, as shown in the current financial framework 2007-2013, within which the Structural Funds were reduced from 0.41% to 0.37% of GNI and priority was given to the liberalising and privatising objectives of the Lisbon Strategy, which undermine the specific competitive advantages of these regions.
(FR) Commissioner, ladies and gentlemen, on the basis of Article 158 of the Treaty and of the Declaration on island regions annexed to it, the European Union takes into account the handicaps and constraints suffered by these regions in adopting specific measures to encourage the integration of European islands within the internal market. However, Mr Musotto, whom I thank for supporting my amendments in the Committee on Regional Development, has good grounds today for questioning the European Commission about the actual implementation of these provisions.
First, I should like to remind you that the concepts of ultraperipherality and of insularity are completely separate, whatever the ties of proximity or of solidarity that unite them, since the main characteristics of the outermost regions are their great distance from the European continent and their belonging to a geographical area that is composed, for the most part, of ACP countries.
Insularity constitutes both a geographical and cultural advantage that represents a potential to be developed within an appropriate development strategy and a permanent handicap that causes extra difficulty for the competitiveness of these regions.
The principle of territorial cohesion, which was strengthened in the Structural Funds Regulations for 2007-2013, must aim at the polycentric integration of European Union territory so as to give all regions and their people equal opportunities. In addition to the measures that you have mentioned, Commissioner, I would ask the Commission to further integrate the possibility afforded by the Treaty in terms of adjusting Community policies that could have negative repercussions for the economic and social development of these regions, in order to solve in practice the problems that specifically affect every island region or group of regions.
In conclusion, I think we should congratulate ourselves for holding this debate at a reasonable time and not at 11 p.m., as is too often the case, Mr President.
I am delighted, too, because I have always thought that this matter is important and deserves to be tackled by the European Union, including in the Treaties. In the past, I have attached great importance to it.
(PL) Mr President, each enlargement of the EU involves a systematic increase of the role of islands in all Community policies, from territorial cohesion through to tourism and culture. Unfortunately, the Union's policy so far has not taken into account these specific constraints of islands, and the problems they face when trying to compete with mainland regions.
There is therefore an urgent need to establish statistical indicators to help identify the specificities of all areas with difficult geographical conditions. It is also necessary to take account of the need of islands to enjoy access to the single market on equal terms with mainland regions, with priority given to the improving transport links with islands. Each Commission should examine the possibility of granting aid also to island regions where fuel and energy costs clearly adversely affect their competitiveness.
Another priority is the energy security of islands and the development and implementation of relevant projects using renewable energy sources and new technologies. In addition, the Commission should examine the impact of climate change on island regions.
Recognising the efforts made by the FRONTEX Agency it is nonetheless appropriate to highlight the need to monitor the impact of illegal immigration on island communities on an ongoing basis. Member States must not overlook the need to provide effective measures to preserve the unique characteristics of island regions in terms of protection of the environment and cultural heritage and promotion of the sustainable development of tourism, which also affects the growth of other important sectors such as trade, fishery, and agriculture.
Finally, I would like to congratulate the rapporteur on a very well-prepared document.
(IT) Mr President, ladies and gentlemen, I believe that it is useful to discuss a specific economic instrument to support islands, their special features and characteristics, and I believe that it is useful for cohesion policy to pay special attention to the outermost regions.
I believe that we must act to bring about a real improvement in the transport system and infrastructure, external and internal connections and also connections within the islands, for instance between the coasts and the interior, but that we should avoid wasting European resources on monumental, useless projects, often designed to connect islands with the mainland via enormous bridges, which would certainly mar the very idea of island status.
While I welcome the drawing up of Mr Musotto's report, I think that it places undue emphasis on describing a relationship between islands and illegal immigration. There is no relationship. The vast majority of migrants to the Canaries arrive by plane, not by sea, just as the vast majority of irregular immigrants to Italy do not disembark at Lampedusa but also arrive by plane.
In my opinion, therefore, this argument is misplaced, and for that reason I believe that this aspect is probably not integral to Mr Musotto's report. We must also question whether the mobilisation of rapid intervention brigades on the borders may perhaps be more useful in preventing the deaths of emigrants in the Mediterranean rather than in stopping them from arriving.
(DE) Mr President, Commissioner, ladies and gentlemen, I would like to take just one important area from my colleague Francesco Musotto's very good report, an area whose importance not only for the islands concerned but for the EU as a whole should not be underestimated, namely the problem of illegal immigration.
This problem of illegal immigration must in my opinion be tackled more effectively, having as it does a highly disproportionate effect on the EU's islands in the Mediterranean. Even though progress has already been made with the measures the EU has taken - with the development of an integrated border management system and the establishment of a community code on the rules governing the movement of persons across any kind of borders, for example - the immigration figures nevertheless show that those measures are still not enough.
Even though the competence for measures clearly lies with the Member States and will have to remain with them in future, the islands cannot be made to carry the excessive burden alone simply because of their geographical position, because what is at first sight a Spanish, Italian or Greek problem subsequently becomes a problem for the whole of Europe and therefore also calls for a response at Community level. Solidarity in action is what is required here and must be made reality.
In this connection, the creation of a European coastguard to monitor the EU's external borders would certainly be no panacea for this island problem, but this proposal of Mr Musotto's does deserve to be examined to see whether it could be one of many measures to combat illegal immigration and protect the islands and the EU as a whole.
(PT) Mr President, Mr Musotto, as the elected Member for the Autonomous Region of the Azores - which, as our fellow Member, Mrs Sudre, capably pointed out, is an outermost region whose status is not to be confused with that of the island regions - I should like warmly to congratulate the rapporteur, Mr Musotto, as well as the whole of the Committee on Regional Policy, Transport and Tourism, on the excellent work they have done. I should like most especially to draw attention to the proposal concerning a European coastguard body - a proposal crucial to defending the marine environment, monitoring fishing, supporting maritime trade and, in particular, monitoring compliance with international labour and safety standards and, of course, dealing with the problems surrounding immigration. Opposition to, or approval of, immigration is not at issue in this case. The fact is, there are people who take to the ocean in unseaworthy vessels, and they need support while they are on the high seas. In this context, I should like to point out that - contrary to what is stated by some of my fellow Members - these plans for a European coastguard body do not conceal an agenda overly preoccupied with security. What we do have is a vision of European maritime policy vital to all island regions and, most especially, to the outermost regions.
(PT) Mr President, Commissioner, ladies and gentlemen, I should firstly like to thank Mr Musotto for the high quality of his report which we are now examining on the problems associated with the island regions.
The fact is that, as the report amply demonstrates, island status is an insuperable and permanent reality that seriously affects these regions' ability to compete. It therefore makes eminent sense for specific EU resources to be demanded within the context of the various common policies, given the fact that island regions are at a competitive disadvantage in relation to continental regions.
This need was recognised by the treaties but, unfortunately, never gave rise to consistent overall arrangements. What is more, the need for a European response designed to mitigate the competitive disadvantage from which the island regions suffer is all the greater inasmuch as increased European competitiveness in an international context is demanded nowadays.
It is therefore important for the European Union to be innovative in responding to the problems specific to the island regions and affecting their competitiveness. What is needed is a response by the European Union that helps island regions derive more benefit from dynamic, highly competitive developments such as Europe's large internal market, Economic and Monetary Union and the Lisbon Strategy.
I should therefore like to support, in particular, the report's recommendation that an administrative unit, charged with defining and promoting a European strategy for the island regions, be set up within the Directorate-General for Regional Policy on the model of what already exists for the outermost regions. Only in that way will due account be taken of the very specific circumstances of the island regions in the context of policies relating, for example, to transport, energy, the environment, tourism, taxation and State aids.
(PL) Mr President, I first want to thank the rapporteur and congratulate him on his thorough presentation of the natural and economic constraints of island regions with regard to regional policy. The specific characteristics of these regions are generally recognised by the majority of Member States.
Despite the efforts made through regional policy, however, the relative position of island regions in rankings based on regional GDP has remained practically unchanged over the past 20 years. I am glad the Commission has recognised that per capita GDP and unemployment rate are considered insufficient indicators with which to assess the socio-economic situation of regions beset with natural handicaps.
In these areas the ability to react positively to economic change is limited and island economies tend to be hardest hit by economic crises. The economies of island regions are often dependent on a limited number of economic sectors. The islands are heavily dependent on the public sector too.
Another important issue addressed by other speakers is illegal immigration. I agree with the rapporteur that the Commission should undertake a special needs assessment study of island regions, propose solutions, and that this issue should be duly addressed in the Fourth Cohesion Report.
Mr President, I come from the United Kingdom and of course we have several large islands there. But we also have the western islands of Scotland and these were briefly mentioned by my colleagues from the Scottish part of the United Kingdom.
You will know, Mr President, when you were President of the Malta delegation, as does Mr Busuttil, that Malta is suffering a lot of illegal immigration at the moment. This is a matter that needs urgent attention, as Mr Berend pointed out. I go each year to the Canary Islands. They too have suffered enormous immigration. Illegal immigration from Africa has already been mentioned this morning.
But I want to emphasise in my speech today two paragraphs. One has the full support of the British Conservatives, that is paragraph 26, which talks about the need to really home in on this very important matter of illegal immigration. But there is another, paragraph 25, which Mr Berend mentioned, where I dispute and disagree with some of the findings or recommendations put forward by the rapporteur in what is otherwise a very excellent report.
First of all, the report mentions rapid border intervention teams with the purpose of providing swift operational technical assistance to any Member State requesting it. I agree that is very important, but when it goes on to say that it urges the Commission to examine the need for the creation of a European coastguard body to assist in parallel these regions and the Member States in monitoring the EU's external borders, I think that is far too wide a remit. If the isolated islands want a concentrated coastguard specialist brigade helping them, fine, but not for the United Kingdom, not for the bigger islands. We do not want too large an agency.
(PT) Mr President, Commissioner, I want to begin by congratulating the rapporteur on his excellent report. Coming from an island region that is also an outermost region and, for that reason, recognised and dealt with specifically in the Treaty on European Union, I can state that, by means of this initiative, Parliament is offering not only a useful perspective on the permanent structural difficulties peculiar to all the island regions and affecting the lives of their citizens but also a helpful view of what the islands, and by extension the EU too, have by way of potential.
Without its islands and, in particular, its outermost regions, which rightly benefit from special treatment, the EU would have a lower profile in the world. Nor would it have its current maritime area, associated of course with the advantages of the new European maritime policy, currently subject to public consultation. Cohesion - which is one of the basic objectives of the European Union - will only be achieved if the regions concerned are able to count on across-the-board support in helping reduce and eliminate the obstacles to their development.
It is therefore necessary to help bring about an adjustment to EU policies, particularly when it comes to transport, energy, public service contracts and State aids, and this with a view to guaranteeing, for example, full employment, economic growth, integration into the internal market, the European model and the objectives of the renewed Lisbon Strategy. Hence, I would ask the Commissioner and also the Commission to consider how best to transpose the policies to be adopted in future in the areas of development and regional policy.
(ES) Mr President, I must express my satisfaction with this initiative report by Mr Musotto, since it represents a step forward in terms of viewing the islands, within the framework of the European Union's regional policy, as disadvantaged as a result of the geographical, natural, structural and permanent limitations that slow down their socio-economic development.
I share the rapporteur's view that the Euro-regions play an important role, both in local projects for exchange of good practices, and also in the field of cross-border cooperation.
For this purpose, the Balearic Islands form part of the Pyrenees-Mediterranean Euro-region. Furthermore, I applaud the rapporteur's special mention of the issue of illegal immigration. I would like to take this opportunity to call upon him, when drawing up his compromise proposals, to take account of the amendments that Mr Fernando Fernández and myself presented to the paragraph in question of the report that we are discussing today.
We are insisting on those amendments and I must point once again to the islands' great vulnerability in the face of illegal immigration, in view of their particular geographical situation. It is therefore necessary to integrate emigration and development issues within the framework of the Union's aid policies, and also in its programming, both through the funds making up the new framework programme on solidarity and management of migratory flows and through the regional policy instruments, in particular the European Social Fund and the European Regional Development Fund.
Annex 30 to the Treaty of Amsterdam recognised the special characteristics of the islands, but unfortunately this recognition in the Treaty has not been implemented by means of effective actions and specific measures necessary to alleviate and correct the inevitable extra costs resulting from the characteristics of islands.
I come from the Balearic Islands, the rapporteur is from Sicily, and many of our Members come from islands, and we are therefore well aware of our regions' struggle to overcome the difficulties resulting from their island characteristics.
We therefore call upon the Commission, the Member States and the Council, in addition to specific measures to alleviate these disadvantages, to provide help and offer understanding in relation to this special situation.
(IT) Mr President, ladies and gentlemen, firstly I would like to thank Mr Musotto for his excellent work in having highlighted the problems of island regions. I have experienced these problems myself and know how complex they are.
The economic and social cohesion policy is essential in reducing the divide between differing levels of development in different regions, and on this point I would argue that special attention should be paid to the situation of islands, and I would like to thank the Commissioner for having mentioned this point.
Better development of our islands means strengthening infrastructure, improving connections, integrated transport and tackling problems and weak points in water and energy supply. We need to make our island industries, such as agriculture, fisheries, craft and tourism, more competitive and more attractive. It is necessary to focus on creating conditions to promote full employment, attracting private investment and, at the same time, securing a sustainable standard of living and a significantly higher level of development, including through the promotion and development of alternative energies and new technologies.
Finally, we must not underestimate the ever-increasing impact of illegal immigration on island communities, particularly in the Mediterranean. This is a disproportionate burden that the islands cannot and should not bear by themselves. It should be our priority to find a general, responsible solution, which includes ways of tackling the emergencies connected with mass arrivals of immigrants - who unfortunately do not arrive only by plane - across marine borders, while respecting fundamental rights.
As a matter of urgency, therefore, we need to reduce the development lag of the islands through a policy of real solidarity, which will encourage island peoples to support the new European Union. I would like to congratulate Mr Musotto once again on his excellent work and on having placed the focus on the many issues that are important for our islands.
Member of the Commission. Mr President, it has been a most interesting debate.
Let me start by congratulating the rapporteur, Mr Musotto, on his report - which I did not do in my opening remarks -and for bringing this issue before us today in the first ever report dedicated to islands. He has made history!
Much has been said this morning about state aids, and I should like to respond to that first. Again, operating aid - aid aimed at reducing a firms current expenses - is normally prohibited. It is prohibited in the Treaty and it is prohibited by the regional aid guidelines, because of its highly distortive effect. That being said, it can be granted exceptionally in the poorest regions that are lagging behind in terms of regional development.
The regions that can benefit from operating aid are, as you are aware, the 87(3)(a) regions, which are the outermost and sparsely populated regions, provided that a number of conditions are fulfilled. In the poorest regions and, again, the 87(3)(a) regions, operating aid can be authorised only on a case-by-case basis, provided it is limited in time, degressive, proportionate, and designed to tackle specific structural handicaps.
In reply to Mrs Sudre, as you are aware, the Commission accords a particular status to the outermost regions, given their remoteness and specific constraints on integrating into the internal market.
For islands other than outermost regions, a generalised approach based on the characteristics of these regions seems rather difficult. Enormous differences exist between island regions in Europe, and you are an example of that. They are characterised by a large diversity, and in terms of regional development and their GDP per capita, a significant number of large islands are rather wealthy, as some of you rightly pointed out. Granting operating aid to an island that has a GDP per capita among the highest in the EU would completely distort competition in the relevant markets without any justification in terms of regional development. Thus, the Commission cannot accord the status of assisted area to all European islands, given their extreme diversity.
In response to Mr Arnaoutakis, I note that subsidising fuel and energy costs constitutes operating aid. Such aid can only be authorised if the general conditions - which I have just touched upon - are fulfilled. It must not prop up structurally loss-making activities, particularly those that are very damaging, for example, to our environmental or climate change objectives. Furthermore, regional operating aid is certainly not the best instrument to tackle the local problems of islands.
As I mentioned in my opening remarks, the islands' main problems can be tackled more effectively with horizontal instruments. For example, local services that are not economically viable can be supported through services of general economic interest. Work and investment for all kinds of infrastructure can be financed. They do not have an aid element and, in the case of very small islands in particular, the de minimis aid and the EUR 200 000 threshold can be sufficient, as I mentioned.
As regards Mrs Attwooll's comment about the market investor principle, I believe that we can apply a more refined economic approach to assess situations of market failure in islands and proposed investments. However, as I have mentioned already, making the rules more predictable and more transparent and reducing the administrative burden of state aid notification are objectives of the state aid reform. I understand the specific concerns of smaller businesses, who have to try to pick their way through the state aid maze, and we agree upon this.
That is why I have followed up on the suggestion made by some of you that the Commission should provide user-friendly guidance explaining our rules clearly and simply. My services have now almost completed a full update of a vade mecum offering a concise overview of the basic EU rules on state aid. The vade mecum does not aim to provide an exhaustive description of the rules. Instead, it focuses on the issues that are most relevant for people involved in regional development. I hope to have this vade mecum on line on the DG Competition Europe website very shortly, in a couple of weeks time, and I would be happy to provide copies to interested Members.
I would now like to turn to four wider issues raised by some Members. Mr Smith mentioned the need for statistics. The Commission is working well with Eurostat on a regular basis. This May we will publish the Fourth Cohesion Report, which will include more statistics. Mr Smith also mentioned access to the transmission network for renewable energy. It is indeed vital and that is why the Commission takes the view that full structural unbundling of energy markets is the best solution to the problems of concentration and foreclosure of new entrants we have experienced in these markets.
Several Members suggested the need for a specific unit on islands in DG Regional Policy. I will certainly take good note of this, but, as you are aware, it is my colleague, Mrs Hübner, who is taking the decisions here and not me. I am sure she will examine your idea carefully.
Finally, we will look carefully at your proposal for designating 2010 as the Year of Islands, but I assure you that the Commission will continue to pursue the best interests of islands in 2007, 2008 and 2009, so do not think that we are neglecting this important issue. On the contrary.
The debate is closed.
The vote will take place at 12 noon.
Written statements (Rule 142)
in writing. - One of the contexts where Malta is concerned relates to illegal immigration: 'islands are in the front line of defence against this problem; all are suffering under the weight of illegal immigration'. In fact, the Commission's decision to set up four funds is giving visibility to the concept of 'solidarity in action'.
In the case of Gozo, Malta's sister island, we have a scenario of double insularity. The Commission has highlighted the special situation of islands in the guidelines on (i) National regional aid for 2007-2013 and on (ii) state aid and risk capital for small and medium-sized undertakings. But that does not address the issue where fuel and energy costs adversely affect the competitiveness of the communities living in such islands.
The economic activities prevalent in islands, notably tourism, agriculture, fisheries and crafts, need special attention. Tourism represents one of the primary sources of wealth creation in islands with spin offs on other sectors - fisheries, agriculture, crafts. But what importance do we give tourism in the European Parliament? Perhaps the prevalent thought is that it is a natural issue, as one very senior Commissioner put it. On the contrary, it is about time that the European Parliament set up a separate committee on tourism, as at present it is part of the Transport Committee and hardly appears on any agenda.
in writing. - The report has quite a number of recommendations that go a long way to addressing a host of disadvantages which are very specific to small islands. We expect the Commission to take on board and implement the recommendation outlined in Mr Musotto's report. Islands - whether in the outermost regions or not - suffer from natural geographical limitations that severely affect the inhabitants' lives on a daily basis, both economically and socially.
Small islands like the island of Gozo in Malta are the first to feel the effects of high transport costs, lack of investment, problems of communication, high rates of unemployment, social separation, and a more restrictive choice in the opportunities available. In theory it is well recognised and accepted in the EU that islands, especially small ones, have to be assisted to overcome these natural disadvantages. It is time to translate the well meaning objectives into concrete action.